 HIRES, CASTNER AND HARRIS, INC.645(3)of the Act, and because Section 9 (b) (3) prohibits the in-clusion of guards in a unit with other employees, we find thatthe Intervenor's contract is no bar to this proceeding.'The Employer employs about 73 employees who are clas-sified as watchmen. The watchmen patrol the plant checkingfor fires, theft, enforcing no-smoking rules, and preventing"horse play"among employees.They perform gate duty wherethey check the identification of employees entering the plantand they check employees leaving the plant to ascertain wheth-er or not the employees are taking away plant property. Theyalso register trucks making deliveries to the plant.It is clearthat the watchmen enforce against employees and other per-sons rulesto protect property of the Employer. We, therefore,find that the watchmen are guards within the meaning of 9 (b)(3) of the Act.Although the Employer contends that the safety departmentemployees perform duties similar to those of the watchmen,there was very little evidence adduced at the hearing concern-ing the safety employees. The record, however, shows thatat least two employees from the safety department contin-uously check other employeesengaged inhazardous work tosee whether or not they are wearing safety glasses and safetyshoes, and that they also continuously check for fire hazards.Because it appears that the duties of the safety employees areconfined to checking for fire hazards and the checking of otheremployees concerning the wearing of safety equipment, we findthat the safety employees are not guards within the meaning ofthe Act. 8 Accordingly, they cannot properly be included in theunit with the watchmen.We find that all watchmen employed by the Employer at itsKenosha, Wisconsin, plant, excluding safety employees, officeand clerical employees, all other employees, and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within themeaning ofSection9 (b) (3) of the Act.[Text of Direction of Election omitted from publication.]2 See Sonotone Corporation, 100 NLRB 1127.SSee Schenley Distillers, Inc., 92 NLRB 1130; Chance Vought Aircraft Corporation, 102NLRB 556.HIRES, CASTNER AND HARRIS, INC.andDISTRICT NO. 1,INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL,Petitioner.Case No.4-RC-2112. December 30, 1953DECISION AND DIRECTIONOF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,ahearing was held before Morris107 NLRB No. 139. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDMogerman, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. 1Upon the entire record in this case,theBoard finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.The Employer and Machine,Tool and Die Local 155,United Radio and Machine Workers of America(UE), hereincalled the Intervenor,urge as a bar to this proceeding a con-tract executed by them on July 30, 1953, for a 1-year term, andsubject to automatic renewal in the absence of a 30-day writtennotice of change. The Petitioner contends that the contract isnot a bar because(1) the contract contains an invalid union-security clause; and(2) a schism has occurred within the ranksof the Intervenor.The contract contains the following union-security provisions:It is understood and agreed that all employees coveredby this, agreement shall become members of the Unionwithin thirty(30) days of the signing of this agreementand the Union agrees to accept such employees and re-tain them as members, in accordance with the presentby-laws of the Union or any reasonable change therein.* * * All new employees,as a condition of their employ-ment, shall during the term of this contract,be requiredto join the Union and the Union agrees to accept newemployees on the same terms as those set forth above.It is understood and agreed,however, in event the Companyisunable to hire a special employee willing to join theUnion, and the Union after notice from the Company isunable to furnish a competent employee for the positionwho would be willing to become a member of the Union,then in that event the Company may employ such newemployee as may be necessary for the efficient operationof the plant,without having such new employee become amember of the Union.The Company is to furnish the Union with the hiringdate, classification and wage rate of all new employees.This information is to be submitted within forty-eight(48) hours after a new employee is hired.These provisions clearly exceed the limited form of union-security permitted by Section 8 (a) (3) of the Act, as they failto afford new employees a 30-day period within which to join1 The petition and other formal papers are hereby amended to show the correct name ofthe Employer as it appears in the caption. NEPHI PROCESSINGPLANT,INC.647the Intervenor.2 We therefore find that the contract cannotoperate as a bar to the instant proceeding. 3We find thata question affecting commerce exists concerningthe representation of employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement of the parties,that all production and maintenance employees at the Employer'sPhiladelphia,Pennsylvania, plant, excluding draftsmen, pat-ternmakers, office clerical employees, guards, foremen, andother supervisors,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication.)Chairman Farmer took no part in the consideration of theabove Decision and Direction of Elections.2Cf. New Castle Products, Incorporated, 99 NLRB 811.sin view of this disposition of the contract bar issue, we find it unnecessary to considerthe schism issue raised by the Petitioner.NEPHI PROCESSING PLANT, INC. 1andAMALGAMATEDMEAT CUTTERS & BUTCHER WORKMEN OF NORTHAMERICA, LOCAL 537, AFL, Petitioner. Case No. 20-RC-2428. December 30, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert J.Scolnick, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. 2Upon the entire record in this case, the Board finds:1.The Employer is engaged in the buying and raising ofturkeys, the buying and growing of feed for turkeys, and theprocessing of its own and other turkeys for marketing. Itoperates approximately 50 turkey ranches all within a 20-mileradius of Nephi, Utah. At Nephi it operates a processing plantinwhich turkeys are slaughtered, picked, eviscerated, frozen,and packed for shipment to markets all over the country. TheEmployer annually ships to points outside the State of Utah,packaged turkeys valued inexcessof $1,500,000. Its annual1As amended at the hearing.2As all parties appeared at the hearing and were heard on all issues, the Employer'scontention that it had insufficient notice of hearing is without merit.107 NLRB No. 140.